Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2015

                                      No. 04-15-00619-CV

                         IN THE INTEREST OF R.J.P. AND A.R.P.,

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 00-01-38161-CV
                      Honorable Patrick Michael Garcia, Judge Presiding

                                         ORDER
       The reporter’s record was due November 20, 2015, but was not filed. On November 30,
2015, this court notified the court reporter the reporter’s record was late. The court reporter
responded to our notice by stating that the record was not filed because: (1) appellant failed make
a proper written request for a reporter’s record, and (2) appellant failed to pay or make
arrangements to pay the reporter’s fee to prepare the record and is not entitled to the record
without paying the fee. See TEX. R. APP. P. 34.6(b); id. R. 35.3(b).

        We therefore ORDER appellant, Stella Rae Tamez, to provide written proof to this court
on or before December 18, 2015 that: (1) she has requested a reporter’s record, and (2) either the
reporter’s fee has been paid or arrangements satisfactory to the reporter have been made to pay
the reporter’s fee, or appellant is entitled to the record without prepayment of the reporter’s fee.
See id. R. 20.1; id. R. 34.6(b)(1); id. R. 35.3(b). If appellant fails to respond within the time
provided, appellant=s brief will be due January 7, 2016 and the court will only consider those
issues or points raised in appellant=s brief that do not require a reporter’s record for a decision.
See id. R. 37.3(c).

       We order the clerk of this court to serve a copy of this order on appellant and all counsel.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court